IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

SHAWN AHEARN, ON                     NOT FINAL UNTIL TIME EXPIRES TO
BEHALF OF HIMSELF AND                FILE MOTION FOR REHEARING AND
ALL OTHERS SIMILARLY                 DISPOSITION THEREOF IF FILED
SITUATED,
                                     CASE NO. 1D14-4256
      Appellant,

v.

MAYO CLINIC, A FLORIDA
CORPORATION; MAYO
CLINIC JACKSONVILLE, A
FLORIDA CORPORATION,

      Appellees.

_____________________________/

Opinion filed November 6, 2015.

An appeal from the Circuit Court for Duval County.
Virginia B. Norton, Judge.

Bryan S. Gowdy of Creedy and Gowdy, P.A., Jacksonville, for Appellant.

John A. Tucker of Foley & Lardner, LLP, Jacksonville; James A. McKee and
Benjamin J. Grossman of Foley & Lardner, LLP, Tallahassee; Marjorie C. Allen of
Mayo Clinic Jacksonville, Jacksonville, for Appellees.


BILBREY, J.

      Appellant, Shawn Ahearn, individually and as             a putative    class

representative, appeals the final summary judgment issued by the trial court which
found that all of the causes of action asserted in Ahearn’s complaint were moot as

to him individually, and as such, he lacked standing to assert claims for a similarly

situated class. We agree with the trial court that certain claims were rendered moot

when, after Ahearn commenced litigation but before a class was certified, the

Mayo Clinic of Jacksonville and Mayo Clinic of Florida (collectively “Mayo

Clinic”) waived Ahearn’s balance owed to Mayo Clinic and offered to pay

attorney’s fees. However, we do not agree that the claim for declaratory and

injunctive relief by Ahearn as an allegedly aggrieved party under the Florida

Deceptive and Unfair Trade Practices Act (“FDUTPA”), section 501.211(1),

Florida Statutes, was extinguished by the Mayo Clinic’s actions. We therefore

reverse that portion of the final summary judgment.

                         Background and the Complaint

      On September 14, 2013, Ahearn received emergency medical treatment at

the Mayo Clinic in Jacksonville. Because he was not covered by health insurance

or any governmental healthcare program, Ahearn was personally billed $5,953.26

for the treatment he received. On December 23, 2013, Ahearn, through counsel,

filed a complaint raising four causes of action premised in the allegations that

Mayo Clinic charged him and other uncovered patients rates in excess of the

reasonable value of the services provided and substantially higher than rates Mayo




                                         2
Clinic charges those patients covered by insurance or a governmental healthcare

program. 1

      On March 14, 2014, Mayo Clinic, while continuing to deny fault, informed

Ahearn that it was waiving the $5,623.26 which Ahearn still owed for the

treatment following his payment of $330.00. 2        Mayo Clinic then moved for

summary judgment and agreed to pay Ahearn’s attorney’s fees and costs, or allow

the trial judge to assess them if an agreement could not be reached. At no time

before the final summary judgment issued did Ahearn attempt to certify the class

pursuant to rule 1.220(d), Florida Rules of Civil Procedure.

                  Summary Judgment and Standard of Review

      Summary judgment “shall be rendered forthwith if the pleadings and

summary evidence on file show that there is no genuine issue as to any material

fact and that the moving party is entitled to judgment as a matter of law.” Fla. R.

Civ. P. 1.510(c). On an appeal of the entry of summary judgment “[w]e view the

facts in a light most favorable to the nonmoving party and conduct a de novo



1
  The final summary judgment did not address whether there was a cause of action
arising out of such allegations. Mayo Clinic filed a motion to dismiss which
argued that the allegation of disparate billing rates does not give rise to a cause of
action. Following entry of the final summary judgment, the trial court denied as
moot Mayo Clinic’s motion to dismiss. We do not address the issue of whether the
allegations give rise to any cause of action.
2
  Ahearn has not alleged that the $330.00 which he paid was an unreasonable
amount.
                                           3
review of such a judgment.” Maronda Homes, Inc. of Fla. v. Lakeview Reserve

Homeowners Ass’n, Inc., 127 So. 3d 1258, 1268 (Fla. 2013).

                            Breach of Contract Count

      Ahearn’s first count was for breach of contract. As to Ahearn individually,

this became moot upon Mayo Clinic’s waiver and agreement to pay attorney’s

fees. “An issue is moot when the controversy has been so fully resolved that a

judicial determination can have no actual effect.” Godwin v. State, 593 So. 2d
211, 212 (Fla. 1992) (citing DeHoff v. Imeson, 153 Fla. 553, 15 So. 2d 258

(1943)).   On appeal, Ahearn raises the possibility that he might face some

unspecified tax liability based on Mayo Clinic’s waiver of the balance of the bill.

However, he did not assert any claim below for possible tax liability or attempt to

amend his complaint to assert such a claim. Since Ahearn did not plead these

special damages, they are not recoverable. See Precision Tune Auto Care, Inc. v.

Radcliffe, 804 So. 2d 1287, 1292 (Fla. 4th DCA 2002) (“Evidence of special

damages is inadmissible if those damages are not pled in the complaint.”); see also

Fla. R. Civ. P. 1.120(g).

      Additionally, the agreement by Mayo Clinic to pay reasonable attorney’s

fees and costs, or submit the issue to the trial judge, made the fees and costs issue

moot. See Ramon v. Aries Ins. Co., 769 So. 2d 1053 (Fla. 3d DCA 2000). In

discussing whether an adjudication on the merits was complete even though a

                                         4
determination of the amount of attorney’s fees due remained, the United States

Supreme Court has stated,

      As a general matter, at least, we think it indisputable that a claim for
      attorney's fees is not part of the merits of the action to which the fees
      pertain. Such an award does not remedy the injury giving rise to the
      action, and indeed is often available to the party defending against the
      action.
Budinich v. Becton Dickinson & Co., 486 U.S. 196, 200 (1988).

       As no further relief could be granted to Ahearn individually on the breach

of contract claim, it was therefore appropriate to grant summary judgment as to

Ahearn individually on that count. See Cox v. CSX Intermodal, Inc., 732 So. 2d
1092 (Fla. 1st DCA 1999). “A moot case generally will be dismissed.” Godwin v.

State, 593 So. 2d at 212.

      Ahearn asserts that even if the breach of contract cause of action as to him

individually was rendered moot by the actions of Mayo Clinic, he still had standing

to assert breach of contract as a class representative. Ahearn contends that Mayo

Clinic should not benefit from its action of “picking off” a putative class

representative. Ahearn cites to various federal cases to support his proposition.3


3
  Appellant cited in support of his argument Weiss v. Regal Collections, 385 F.3d
337 (3d Cir. 2004); Pitts v. Terrible Herbst, Inc., 653 F.3d 1081 (9th Cir. 2011);
Lucero v. Bureau of Collection Recovery, Inc., 639 F.3d 1239 (10th Cir. 2011);
and Stein v. Buccaneer Ltd. P’ship, 772 F.3d 698 (11th Cir. 2014). He
acknowledged that Damasco v. Clearwire Corp., 662 F.3d 891 (7th Cir. 2011), did
not support his position. We note that after oral argument was completed in this
cause, Damasco was overruled by Chapman v. First Index, Inc., 796 F.3d 783 (7th
                                        5
      A majority of federal cases seems to support Ahearn’s argument that a

defendant cannot “pick off” a putative class representative by rendering moot the

individual claim, even if the class has not yet been certified. However, we are

compelled to follow Florida Supreme Court precedent which sets forth a bright-

line rule. In Sosa v. Safeway Premium Fin. Co., 73 So. 3d 91, 116 (Fla. 2011), the

Court held before a class can be certified the putative class representative must

have standing and “[t]o satisfy the standing requirement for a class action claim,

the class representative must illustrate that a case or controversy exists between

him or her and the defendant, and that this case or controversy will continue

throughout the existence of the litigation.”          In Sosa, the putative class

representative had an existing case or controversy because he had a claim for an

actual injury. Id. at 117. Since Ahearn no longer has a claim for individual

damages for breach of contract, standing to serve as a class representative on that

count is lacking as he has no case or controversy as to that claim.

      Admittedly, Sosa did not involve the picking off of a putative class

representative. However, other Florida district courts of appeal faced with the

issue have held that if the claim of the putative class representative is extinguished

before class certification, then the putative representative cannot bring a claim on

behalf of a class. For instance, in Taran v. Blue Cross Blue Shield of Florida, Inc.,


Cir. 2015).
                                          6
685 So. 2d 1004 (Fla. 3d DCA 1997), plaintiffs, individually and as putative class

representatives, brought statutory claims for allegedly being charged excessive

health insurance premiums. After suit was filed, Blue Cross issued refunds to the

plaintiffs, thereby extinguishing their individual causes of action and picking them

off. Id. at 1007. “[I]f none of the named plaintiffs purporting to represent a class

establishes a requisite of a case or controversy with the defendant, none may seek

relief on behalf of himself or any other member of the class.” Id. at 1006 (quoting

O'Shea v. Littleton, 414 U.S. 488, 494, 94 S. Ct. 669, 675, 38 L. Ed. 2d 674, 682

(1974)) (footnote and citations omitted). See also Chinchilla v. Star Cas. Ins. Co.,

833 So. 2d 804 (Fla. 3d DCA 2002); Graham v. State Farm Fire & Cas. Co., 813
So. 2d 273 (Fla. 5th DCA 2002); Syna v. Shell Oil Co., 241 So. 2d 458 (Fla.

1970). 4

               Implied Covenant of Good Faith and Fair Dealing

      Ahearn’s second count was for breach of the implied covenant of good faith

and fair dealing. “Florida contract law does recognize an implied covenant of

good faith and fair dealing in every contract.” QBE Ins. Corp. v. Chalfonte Condo.

Apartment Ass'n, Inc., 94 So. 3d 541, 548 (Fla. 2012). However, “a duty of good

faith must relate to the performance of an express term of the contract and is not an


4
  “Picking off” the class representative after certification of the class does not
deprive the class representative of standing to continue the class action. Allstate
Ind. Co. v. De La Rosa, 800 So. 2d 245 (Fla. 3d DCA 2001).
                                         7
abstract and independent term of a contract which may be asserted as a source of

breach when all other terms have been performed pursuant to the contract

requirements.” Hospital Corp. of Am. v. Florida Med. Ctr., Inc., 710 So. 2d 573,

575 (Fla. 4th DCA 1998).

      Since Ahearn’s individual breach of contract claim was extinguished, any

claim for breach of the implied covenant of good faith and fair dealing is also

extinguished. See Insurance Concepts & Design, Inc. v. Healthplan Services, Inc.,

785 So. 2d 1232, 1234 (Fla. 4th DCA 2001) (“[A] claim for breach of the implied

covenant of good faith and fair dealing cannot be maintained under Florida law

absent an allegation that an express term of the contract has been breached.”).

Likewise, since Ahearn’s individual claim was extinguished before a class was

certified, under Sosa and Taran, Ahearn cannot purport to represent the class on

claim of breach of the implied covenant of good faith and fair dealing without

having a case or controversy of his own.

           Florida Deceptive and Unfair Trade Practices Act Claim

      Ahearn’s third count alleged violations of the Florida Deceptive and Unfair

Trade Practices Act (“FDUTPA”), sections 501.201 through 501.213, Florida

Statutes. In that count, Ahearn sought monetary damages, and declaratory and

injunctive relief. Although combined in one count, these allegations implicate two

separate paragraphs of FDUTPA, each of which requires separate analysis.

                                           8
      Section 501.211(2), Florida Statutes, provides in part, “[i]n any action

brought by a person who has suffered a loss as a result of a violation of this part,

such person may recover actual damages, plus attorney’s fees and court costs.” As

is the case with Ahearn’s breach of contract claim, his claim under section

501.211(2) for damages was made moot when Mayo Clinic waived his balance and

agreed to pay attorney’s fees and costs. Since he has no claim for actual damages,

and only the amount of fees and costs is left to determine, he has no claim under

section 501.211(2). Since he has no individual claim for damages, Ahearn has no

standing to sue on behalf of a class for damages under section 501.211(2). See

Baptist Hosp. Inc. v. Baker, 84 So. 3d 1200 (Fla. 1st DCA 2012) (holding lack of

actual injury by class representative precluded class action for damages under

section 501.211(2)).

      As to Ahearn’s claim in count three for declaratory and injunctive relief

under FDUTPA, such claims are governed by section 501.211(1), which provides,

      [w]ithout regard to any other remedy or relief to which a person is
      entitled, anyone aggrieved by a violation of this part may bring an
      action to obtain a declaratory judgment that an act or practice violates
      this part and to enjoin a person who has violated, is violating, or is
      otherwise likely to violate this part.

      The term “aggrieved” is not defined in FDUTPA. Mayo Clinic contends

that “aggrieved” has the same meaning as “harmed,” “adversely affected,” or

“suffered damages.” Such an argument is unpersuasive given the Legislature’s use

                                         9
of the distinctive wording of subsections (1) and (2) of section 501.211. As

indicated, subsection (1) affords declaratory relief to “anyone aggrieved” by a

violation of FDUTPA. On the other hand, subsection (2) provides that a person

may recover “actual damages” for a “loss as a result of a violation” of FDUTPA.

“It is well settled that legislative intent is the polestar that guides a court’s statutory

construction analysis.”      State v. J.M., 824 So. 2d 105, 109 (Fla. 2002).

“[L]egislative intent may be discerned from the Legislature’s election to use

different words to convey different meanings within a statute.” Dep’t of Revenue

v. Central Dade Malpractice Trust Fund, 673 So. 2d 899, 901 (Fla. 1st DCA 1996).

“[W]here the document has used one term in one place, and a materially different

term in another, the presumption is that the different term denotes a different idea.”

A. Scalia & B. Garner, Reading Law: The Interpretation of Legal Texts § 25, p.

170 (2012).

      Since it is presumed that the Legislature intentionally used different

terminology in subsections (1) and (2), the question becomes how to define these

terms. Black’s Law Dictionary (10th ed. 2014) defines “aggrieved” as “1. (Of a

person or entity) having legal rights that are adversely affected; having been

harmed by an infringement of legal rights. 2. (Of a person) angry or sad on

grounds of perceived unfair treatment.” 5 The first definition in Black’s would be


5
    The Merriam-Webster Online Dictionary defines aggrieved as “feeling
                                 10
synonymous with damaged or suffered a loss. If the Legislature intended such, it

would have said “suffered a loss” or “damaged” based on the text of 501.211(2).

The second definition in Black’s is more consistent with the meaning of aggrieved

in the context of the statute. It is this meaning we adopt as the meaning of

“aggrieved” under section 501.211(1).

      This definition of “aggrieved” as being more expansive than “damaged” or

“suffered a loss” is consistent with cases from this and other courts analyzing

FDUTPA. In Davis v. Powertel, Inc., 776 So. 2d 971, 975 (Fla. 1st DCA 2000),

we did not precisely define “aggrieved” but held,

      it follows that an aggrieved party may pursue a claim for declaratory
      or injunctive relief under the Act, even if the effect of those remedies
      would be limited to the protection of consumers who have not yet
      been harmed by the unlawful trade practice. 6

      Clearly, Davis construed “aggrieved” to be broader than “suffered a loss.”

In Davis, Judge Webster wrote a concurring opinion and expressed concern that

the expansive view of the meaning of aggrieved and broad standing allowed under

this provision of FDUTPA provided “the potential for mischief.” Id. But Judge

Webster felt “compelled by the remarkably broad language of the Florida

Deceptive and Unfair Trade Practices Act” to reverse. Id. Judge Webster further


resentment at having been unfairly treated.”                      Merriam-Webster,
http://www.merriam-webster.com (last visited August 20, 2015). This definition is
consistent with the second definition in Black’s.
6
  We note that the trial court was not provided Davis by either of the parties below.
                                          11
noted that if the Davis court was giving too broad a reading of FDUTPA, the

Legislature could always remedy the problem. In the over fourteen years since

Davis was decided, the Legislature has not limited the definition of “aggrieved” in

section 501.211(1).

      In Wyndham Vacation Resorts, Inc. v. Timeshares Direct, Inc., 123 So. 3d
1149 (Fla. 5th DCA 2012), the Fifth District Court of Appeal was faced with the

question of whether an aggrieved party had to suffer monetary damages to be able

to maintain an action for an injunction under section 501.211(1). It was alleged

that Timeshares Direct used stolen information from Wyndham to solicit owners of

Wyndham timeshares to use Timeshares Direct’s services. Id. at 1150. Similar to

the instant case, the trial court ruled in Wyndham that because Wyndham could not

prove actual damages on its FDUTPA claims, injunctive relief under FDUTPA

was precluded as a matter of law. Id. at 1151. In reversing the trial court, our

sister court reviewed the purpose of FDUTPA and held, as we hold here, that

“regardless of whether an aggrieved party can recover ‘actual damages’ under

section 501.211(2), it may obtain injunctive relief under section 501.211(1).” Id. at

1152 (citing Del Monte Fresh Produce Co. v. Dole Food Co., Inc., 136 F. Supp. 2d
1271, 1292-93 (S.D. Fla. 2001), and Big Tomato v. Tasty Concepts, Inc., 972 F.

Supp. 662, 664 (S.D. Fla. 1997)). Furthermore, in Kelly v. Palmer, Reifler, &

Assocs., P.A., 681 F. Supp. 2d 1356 (S.D. Fla. 2010), the federal district court held

                                         12
that a party is aggrieved for purposes of section 501.211(1) even though the

offending conduct was voluntarily ceased.

       We do not attempt here to establish a bright-line test as to when a person is

or is not aggrieved under FDUTPA. We note that for someone to be aggrieved, the

injury claimed to have been suffered cannot be merely speculative. Macias v.

HBC of Florida, Inc., 694 So. 2d 88 (Fla. 3d DCA 1997). It should be emphasized

the plain language of section 501.211(1) offers declaratory and injunctive relief

against a party “who has violated, is violating, or is otherwise likely to violate this

part.” (Emphasis added). Thus, the deliberate use of the past tense establishes that

the offending conduct need not be continuing in order to seek declaratory or

injunctive relief. But, an “aggrieved” person for purposes of section 501.211(1)

nevertheless must be able to demonstrate some specific past, present, or future

grievance, otherwise the statute would have no meaning in violation of settled rules

of statutory construction.    See Unruh v. State, 669 So. 2d 242 (Fla. 1996)

(explaining courts should avoid reading a statute in a manner which renders part of

the statute meaningless).

      We are guided by the definition of “aggrieved” in the context of “standing to

enforce local comprehensive plans through development orders,” which is

contained in section 163.3215(2), Florida Statutes.         This statute provides in

pertinent part,

                                          13
      As used in this section, the term “aggrieved or adversely
      affected party” means any person or local government that will
      suffer an adverse effect to an interest protected or furthered by
      the local government comprehensive plan, including interests
      related to health and safety, police and fire protection service
      systems, densities or intensities of development, transportation
      facilities, health care facilities, equipment or services, and
      environmental or natural resources. The alleged adverse
      interest may be shared in common with other members of
      the community at large but must exceed in degree the
      general interest in community good shared by all persons.7

(Emphasis added).

      Therefore, a material issue of fact remains as to whether Ahearn was

“aggrieved” under section 501.211(1). Since Ahearn individually has a case or

controversy as to his claim for declaratory and injunctive relief under section

501.211(1), he may also attempt to assert a claim as class representative for this

relief pursuant to Sosa and Taran. We do not address whether certification of the

class is appropriate per rule 1.220, Florida Rules of Civil Procedure, as this issue is

not before us. The summary judgment granted by the trial court as to count three

of the complaint is reversed as to the claims for declaratory and injunctive relief

both individually and as putative class representative.

              Declaratory and Injunctive Relief Under Chapter 86




7
  In Nassau County v. Willis, 41 So. 3d 270 (Fla. 1st DCA 2010), we found
standing under section 163.3215(2) where a party's interest exceeded the interest of
the general public.
                                      14
      Without specifically reciting statutory authority, count four asserted a claim

for a declaratory judgment and also sought injunctive relief to enforce the

anticipated declaratory judgment. Although the remedy sought is identical to a

claim for declaratory and injunctive relief under FDUTPA in count three, we

analyze count four under Chapter 86, Florida Statutes, which authorizes courts to

issue declaratory judgments. See § 86.011, Florida Statutes.

      We agree with the trial court that the lack of a present controversy precludes

Ahearn from having standing to seek a declaratory judgment and injunctive relief

under Chapter 86. As the Florida Supreme Court has stated,

      Before any proceeding for declaratory relief should be entertained it
      should be clearly made to appear that there is a bona fide, actual,
      present practical need for the declaration; that the declaration should
      deal with a present, ascertained or ascertainable state of facts or
      present controversy as to a state of facts; that some immunity, power,
      privilege or right of the complaining party is dependent upon the facts
      or the law applicable to the facts; that there is some person or persons
      who have, or reasonably may have an actual, present, adverse and
      antagonistic interest in the subject matter, either in fact or law; that the
      antagonistic and adverse interests are all before the court by proper
      process or class representation and that the relief sought is not merely
      the giving of legal advice by the courts or the answer to questions
      propounded from curiosity.

May v. Holley, 59 So. 2d 636, 639 (Fla. 1952).

      Here, there is no actual, present need for a declaration under Chapter 86.

Since Mayo Clinic waived the balance owed and agreed to pay fees and costs, no

right of Ahearn is dependent on the facts or law applicable to the facts. Ahearn no


                                          15
longer has an actual, present, adverse, and antagonistic interest to Mayo Clinic.

See Martinez v. Scanlan, 582 So. 2d 1167, 1171 (Fla. 1991) (explaining that to

seek a declaratory judgment there “must exist some justiciable controversy

between adverse parties that needs to be resolved for a court to exercise its

jurisdiction”). Given the lack of an actual controversy, any declaration under

Chapter 86 would be an advisory opinion, which this Court has repeatedly stated is

inappropriate. See Apthorp v. Detzner, 162 So. 3d 236 (Fla. 1st DCA 2015); see

also McCarty v. Myers, 125 So. 3d 333 (Fla. 1st DCA 2013). Again, since Ahearn

has no individual case or controversy, he cannot assert a claim as class

representative. Sosa.

                                    Conclusion

      For the reasons set forth above, we affirm the final summary judgment as to

the breach of contract count, the breach of implied covenant of good faith and fair

dealing count, the actual damages portion of the FDUTPA count, and the

declaratory judgment count under Chapter 86, Florida Statutes. We reverse the

final summary judgment as to FDUTPA count to the extent it seeks declaratory and

injunctive relief for Ahearn individually and as a putative class representative as an

allegedly aggrieved person.

      AFFIRMED in part, REVERSED in part, and REMANDED.

SWANSON, J., CONCURS, ROWE, J., CONCURS IN RESULT IN PART AND
DISSENTS IN PART WITH OPINION.
                                         16
ROWE, J., Concurring in result in part and dissenting in part.

      I concur with the majority’s conclusions that the trial court properly granted

summary judgment because Ahearn’s individual and class action claims for breach

of contract, for breach of the implied covenant of good faith and fair dealing, for

money damages pursuant to FDUTPA, and for declaratory and injunctive relief

pursuant to chapter 86 were moot. However, contrary to the majority’s holding, I

would also conclude that Ahearn’s individual and class actions claims for

declaratory and injunctive relief pursuant to FDUTPA were barred because Ahearn

cannot establish that he is an aggrieved party pursuant to section 501.211(1),

Florida Statutes.

      FDUTPA authorizes private causes of action for both injunctive and

declaratory relief and for actual damages. Section 501.211 provides:

      (1) Without regard to any other remedy or relief to which a person is
      entitled, anyone aggrieved by a violation of this part may bring an
      action to obtain a declaratory judgment that an act or practice violates
      this part and to enjoin a person who has violated, is violating, or is
      otherwise likely to violate this part.

      (2) In any action brought by a person who has suffered a loss as a
      result of a violation of this part, such person may recover actual
      damages, plus attorney's fees and court costs as provided in s.
      501.2105. However, damages, fees, or costs are not recoverable under
      this section against a retailer who has, in good faith, engaged in the
      dissemination of claims of a manufacturer or wholesaler without
      actual knowledge that it violated this part.

§ 501.211, Fla. Stat. (2013) (emphasis added).

                                        17
      By the express terms of the statute, plaintiffs seeking actual damages under

FDUTPA must allege they have “suffered a loss,” while plaintiffs seeking

injunctive and declaratory relief under the act need only demonstrate that they are

“aggrieved.” In comparing the terms “suffered a loss” and “aggrieved,” as those

terms are used in FDUTPA, the majority concludes that a plaintiff seeking

injunctive/declaratory relief need not demonstrate that they have been adversely

affected or harmed. Citing Black’s Law Dictionary, the majority concludes that

the first definition of the term “aggrieved,” which includes persons whose rights

are adversely affected or who have been harmed, is synonymous with the term

“suffered a loss” as that term is used in FDUTPA’s damages provision. Thus, the

majority posits that an “aggrieved” party seeking injunctive/declaratory relief

under FDUTPA must be someone other than a party who has been harmed or

whose rights have been adversely affected.      Turning to the second definition

offered by Black’s, the majority concludes that the term “aggrieved,” as it is used

in FDUTPA’s injunctive/declaratory provision, must refer to a party who is “angry

or sad on grounds of perceived unfair treatment.” Notwithstanding the differing

terminology used by the Legislature in the two provisions, I cannot agree with the

majority’s construction of the term “aggrieved” as it is used in FDUTPA. This

construction is at odds with the plain language of the statute and the case law

interpreting both the damages and injunctive/declaratory provisions of FDUTPA.

                                        18
      The plain language of FDUTPA limits relief under the damages provision to

those plaintiffs that can establish actual damages. The relief provided under the

injunctive/declaratory provision of the statute is far broader and is available to any

plaintiff “aggrieved” by a violation of FDUTPA.           See Wyndham Vacations

Resorts, Inc. v. Timeshares Direct, Inc., 123 So. 3d 1149, 1152 (Fla. 5th DCA

2011) (“[R]egardless of whether an aggrieved party can recover ‘actual damages’

under section 501.211(2), it may obtain injunctive relief under section

501.211(1).”); Smith v. Wm. Wrigley Jr. Co., 663 F. Supp. 2d 1336, 1339 (S.D. Fla.

2009) (concluding that FDUTPA makes “declaratory and injunctive relief available

to a broader class of plaintiffs than could recover damages.”) (citations omitted).

Accordingly, it follows that a plaintiff who suffers a loss and sustains actual

damages as a result of a violation of FDUTPA may seek relief under both the

damages provision and under the injunctive/declaratory provision.

      The majority’s conclusion that “suffered a loss,” as that term is used under

the damages provision, is synonymous with being adversely affected or harmed

ignores the fact that many adversely affected parties may not seek damages under

FDUTPA because they are unable to allege and prove actual damages. For

example, plaintiffs suing under the damages provision of FDUTPA may not

recover consequential damages. Kia Motors Am. Corp. v. Butler, 985 So. 2d 1133,

1140 (Fla. 3d DCA 2008) (holding that actual damages under FDUTPA do not

                                         19
include consequential damages, such as repair or resale damages); accord Ft.

Lauderdale Lincoln Mercury, Inc. v. Corgnati, 715 So. 2d 311, 314 (Fla. 4th DCA

1998) (holding that consumers are not entitled to recovery of consequential

damages); Urling v. Helms Exterminators, Inc., 468 So. 2d 451, 454 (Fla. 1st DCA

1985) (holding that FDUTPA “entitles a consumer to recover damages attributable

to the diminished value of the goods or services received, but does not authorize

recovery of consequential damages to other property attributable to the consumer’s

use of such goods or services.”). Neither may a FDUTPA plaintiff recover

diminution in value damages or stigma damages under section 501.211(2). See

Rollins, Inc. v. Butland, 951 So. 2d 860, 869-70 (Fla. 2d DCA 2006) (holding that

actual damages under FDUTPA do not include consequential damages, diminution

in value damages, or stigma damages). Also barred from recovery under the

damages provision of FDUTPA are plaintiffs seeking nominal damages.          City

First Mortg. Corp. v. Barton, 988 So. 2d 82, 86 (Fla. 4th DCA 2008) (holding that

the damages provision of FDUTPA does not provide for the recovery of nominal

damages, speculative losses, or compensation for subjective feelings of

disappointment). In each of these instances, the plaintiffs have been adversely

affected and/or have suffered losses and yet are barred from recovery under the

damages provision set forth in section 501.211(2).




                                        20
      However, despite their inability to recover their losses under the damages

provision of FDUTPA, parties suffering losses in the form of consequential

damages, nominal damages, diminution in value damages, and other non-

recoverable damages remain “aggrieved” within the meaning of FDUTPA and are

not barred from seeking injunctive or declaratory relief pursuant to section

501.211(1). See Wyndham, 123 So. 3d at 1152 (holding that injunctive relief was

available to an aggrieved party even though the aggrieved party had not suffered

actual damages); Klinger v. Weekly World News, Inc., 747 F. Supp. 1477, 1480

(S.D. Fla. 1990) (holding that a professional writer who alleged a lost business

opportunity as a result of newspaper’s alleged deceptive acts stated “an injury

sufficient” to permit the pursuit of injunctive relief under FDUTPA). Contrary to

the argument presented by the majority, I do not believe that the Legislature’s use

of the term “aggrieved” was intended to relieve plaintiffs seeking injunctive or

declaratory relief under FDUTPA from demonstrating that they were adversely

affected or harmed; rather, the use of the term was intended to expand the class of

plaintiffs authorized to bring suit under FDUTPA beyond those suffering actual

damages.

      Notwithstanding the breadth of the remedies available under FDUPTA, a

plaintiff seeking relief must demonstrate that they are in “a position to complain”

and that a “violation has occurred, is now occurring, or is likely to occur in the

                                        21
future.” Davis v. Powertel, Inc., 776 So. 2d 971, 975 (Fla. 1st DCA 2000). Here,

Ahearn cannot allege that he is in a position to complain because of the mootness

of his claim.

      In Florida, every plaintiff must demonstrate that their “case involve[s] a real

controversy as to the issues presented.” Dep’t of Revenue v. Kuhnlein, 646 So. 2d
717, 721 (Fla. 1994); Apthorp v. Detzner, 162 So. 3d 236, 240 (Fla. 1st DCA

2015) (holding that a plaintiff must “allege a present controversy based on

articulated facts which demonstrate a real threat of immediate injury” to invoke the

jurisdiction of the court). A case presents no actual controversy when the issues

have ceased to exist and should be dismissed as moot. Godwin v. State, 593 So.
2d 211, 212 (Fla. 1992). Montgomery v. Dep’t of Health & Rehab. Servs., 468 So.
2d 1014, 1016 (Fla. 1st DCA 1985) (“Mootness has been defined as “the doctrine

of standing set in a time frame: The requisite personal interest that must exist at the

commencement of the litigation (standing) must continue throughout its existence

(mootness).”) (citing Henry P. Monaghan, Constitutional Adjudication: The Who

and When, 82 Yale L.J. 1363, 1384 (1973)). Here, Ahearn’s standing to bring suit

ceased when Mayo Clinic waived the remainder of Ahearn’s medical bill and

agreed to pay his attorney’s fees and costs. Following the cancellation of his debt

and payment of his fees and costs, Ahearn’s claim became moot and he was no

longer in a position to complain. Thus, Ahearn is not an aggrieved party within the

                                          22
meaning of section 501.211(1), and he may not pursue injunctive or declaratory

relief under FDUTPA.     For these reasons, I would affirm the final order of

summary judgment in all respects.




                                     23